Citation Nr: 1632696	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  08-09 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for skin cancer, to include as due to Agent Orange or other chemical exposure.

2. Entitlement to service connection for a skin rash, to include as due to Agent Orange or other chemical exposure.

3. Entitlement to service connection for peripheral neuropathy (previously claimed as entitlement to service connection for a bilateral foot condition), to include as due to Agent Orange or other chemical exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to June 1970.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from June 2006 and September 2007 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  Thereafter, this matter was remanded by the Board for further development in March 2012, February 2013, and November 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.



REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Further, once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, another remand is required.

The Veteran contends service connection is warranted for skin cancer, a skin rash, and peripheral neuropathy as due to exposure to chemical agents while serving in the Panama Canal Zone from 1968 through 1970.

First, in the November 2014 remand, it was noted that the Veteran had submitted, directly to the Board, additional information regarding his service in Panama and chemical use therein, to include lay statements, buddy statements, official service department documents regarding the use of chemicals and herbicides, and other related submissions.  The Board directed that the JSRRC or other appropriate facility be contacted and requested to provide any information pertaining to herbicide use in Panama (to include but not limited to Agent Orange), or the use of any other chemical defoliants or pesticides.  The Board also noted that multiple requests may be required, and that the information submitted by the Veteran in his June 2014 letter should be sent to the JSRRC or other appropriate facility.  The Board directed that all records obtained must be incorporated into the claims file and if no records could be found, this must be documented.  

The record shows that in February 2016, a request was made by the AMC (Appeals Management Center) to "VBAVACO", regarding whether there was any herbicide use or use of any other chemical defoliants or pesticides in Panama, and it was noted that the Veteran reported exposure in Panama during the period from May 1968 through January 1970.  A response was received in March 2016, from VBAVACO, in which the AMC was advised to "forward these documents to BVA" and it was noted that there were two attachments, titled "Panama Report" and "Panama JSRRC Memo".  Further, in its response, VBAVACO noted that "Compensation Service has no knowledge of commercially available herbicide or pesticide use on Panama and has no evidence that long-term health effects are associated with the use of such commercially available products on Panama or elsewhere".  Review of the record does not, however, show that the two documents attached to VBAVACO's response have been associated with the paperless claims file.  These documents must be obtained and associated with the claims file.

Second, the Board finds that the 2015 skin examination is inadequate regarding the Veteran's claimed skin rash.   In the November 2014 remand, the Board directed that the Veteran was to be afforded a VA examination to determine the nature and etiology of any skin rash that may be present.  The examiner was directed to opine as to whether it was at least as likely as not that each diagnosed skin rash was causally or etiologically related to the Veteran's service, and also to address the Veteran's competent statements of a skin rash that had been ongoing for some time.  

On a VA examination in January 2015, the diagnoses included folliculitis of scalp, diagnosed in 2013, and non-melanoma skin cancer, diagnosed in 2003.  The examiner also noted that the Veteran reported having a long-standing rash, but had no current outbreak to evaluate, and that review of the records in CPRS did not reveal any documentation of a rash on the trunk or extremities other than non-melanoma skin cancers, precancerous lesions, and scalp folliculitis.  The examiner was unable to confirm the presence of a rash at that time, and noted that the Veteran specifically stated that the rash he referred to was different from the cancers, precancerous lesions, and scalp folliculitis, previously biopsied.  The VA examiner also noted that review of the claims file in VBMS revealed a Board remand dated in February 2013 requesting development of additional information regarding the use of herbicides and other chemicals in Panama, but noted that this information did not appear to be available in VBMS.  The examiner opined that the rashes that can be documented to have occurred in this Veteran were not among those skin conditions associated with exposure to herbicides. 

The examiner did not specifically address the Veteran's competent statements of a skin rash that had been ongoing for some time.  Additionally, while the examiner found that the Veteran's documented rashes were not among those skin conditions associated with herbicide exposure, the VA examiner did not opine whether it was at least as likely as not that each diagnosed skin rash was related to the Veteran's service.  Finally, because the VA examination was conducted in 2015, the VA examiner did not have access to the aforementioned response from VBAVACO, along with the attached documents.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the two documents attached to the March 2016 response from VBAVACO, titled "Panama Report" and "Panama JSRRC Memo" are associated with the paperless claims file. 

2.  After the foregoing has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin rash that may be present.  This examination, if possible, should be scheduled for a time when the Veteran's skin rash is present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner must elicit from the Veteran a full history and description of the claimed rash.  An explanation for all opinions expressed must be provided.  

The examiner must opine as to whether it is at least as likely as not that each diagnosed skin rash is causally or etiologically related to the Veteran's military service.  The examiner must address the Veteran's competent statements of a skin rash that has been ongoing for some time.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

